DRUFFEL and CECIL, District Judges.
This case came on to be heard upon the motion of the Attorney General of Ohio, filed on behalf of the defendants to dismiss the within action on the ground that the court lacks jurisdiction over the subject matter by virtue of Title 28, Section 1341, United States Code; to dismiss the action because the amended complaint fails to state a claim against defendants upon which relief can be granted and to strike certain allegations from the plaintiffs’ amended complaint: and upon a motion and application of the plaintiffs for an interlocutory injunction to be effective pending the final determination of the matters.at issue herein, restraining and enjoining defendants,from enforcing against the plaintiffs the provisions of Sections 5728.01 to 5728.14 inclusive, Revised Code of Ohio, - insofar as the provisions thereof relate or purport to relate to the vehicles- used and operated by plaintiffs in Interstate Commerce under the jurisdiction of the Interstate Commerce Commission upon and over the highways of the State of Ohio.
The motions were submitted to the court upon briefs and oral arguments of counsel;
On consideration whereof, the majority of the court finds that a plain, speedy 'and efficient remedy may be had in the courts of the State of Ohio.
It is, therefore, ordered that the motion of the Attorney General filed on behalf of the defendants to dismiss for the reason that the court lacks jurisdiction over the subject matter be, and it hereby is sustained and that the amended complaint of the plaintiffs be and is hereby dismissed.
The majority of the court having arrived at the conclusion that the amended complaint should be dismissed, considers that other motions and parts of motions to which reference is made above, present no questions for determination.